United States Court of Appeals
           for the Fifth Circuit                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 12, 2021
                           No. 19-50912                            Lyle W. Cayce
                                                                        Clerk

United States of America,

                                                    Plaintiff—Appellee,

                               versus

David Fox Dubin,

                                                 Defendant—Appellant.


            Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 1:17-CR-227-2


        ON PETITION FOR REHEARING EN BANC

      (Opinion December 4, 2020, 5 Cir., 2020, 982 F.3d 318)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.

Per Curiam:
                                  No. 19-50912




       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated December 4, 2020
as to David Fox Dubin, is VACATED.




                                       2